UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00051 SELECTED AMERICAN SHARES, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Address of principal executive offices) Ryan M. Charles Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2014 Date of reporting period: March 31, 2014 ITEM 1. SCHEDULE OF INVESTMENTS SELECTED FUNDS Schedule of Investments SELECTED AMERICAN SHARES, INC.
